Citation Nr: 0935209	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  03-33 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to an increased evaluation for 
pseudofolliculitis barbae, currently rated as 10 percent 
disabling.

2.	Entitlement to an increased evaluation for a lumbar back 
disorder, currently rated as 20 percent disabling.

3.	Entitlement to an increased evaluation for a disorder 
characterized as impaired sensation in the left lower 
extremity/radiculopathy, currently rated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to 
February 1981.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2003 and May 2004 rating 
decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

The Board remanded these issues in July 2006 for additional 
development, including VA examinations for knee, back and 
skin conditions. In an October 2007 rating decision, the RO 
granted increased ratings for lumbar strain and 
pseudofolliculitis barbae. Claims for still higher schedular 
ratings remained on appeal. A.B. v. Brown, 6 Vet. App. 35, 39 
(1993) (the claimant is presumed to be seeking the highest 
possible rating for a disability unless he or she expressly 
indicates otherwise). The October 2007 rating decision 
further granted service connection for radiculopathy of the 
left lower extremity, associated with back strain, with a 10 
percent rating. The Veteran appealed from the initial 
assigned rating for that service-connected disorder. See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

An April 2008 Board decision denied additional claims then on 
appeal for service connection for right and left knee 
disorders, and epidermal phytosis of both feet. The Board 
remanded the Veteran's increased rating claims for issuance 
of notice correspondence to him indicating the applicable 
rating criteria, pursuant to Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), and for a dermatological examination. These 
matters have since returned for appellate review and 
disposition.



FINDINGS OF FACT

1.	From October 21, 2002 to August 30, 2006, the Veteran's 
pseudofolliculitis barbae involved an estimated 5 to 20 
percent of the exposed area of the skin surface.

2.	Since August 31, 2006, pseudofolliculitis barbae has not 
involved more than an estimated 5 to 20 percent of the 
exposed area of the skin surface.

3.	The most probative evidence of record as to limitation 
of motion due to a lumbar spine disability indicates the 
Veteran retained forward flexion to 60 degrees, including 
when considering the most probative evidence as to functional 
loss due to pain, repetitive use, and other factors. He does 
not have signs or symptoms of Intervertebral Disc Disease. 

4.	Left lower extremity radiculopathy is no more than mild 
in degree.


CONCLUSIONS OF LAW

1.	The criteria for a 10 percent rating for 
pseudofolliculitis barbae from October 21, 2002 to August 30, 
2006, are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.27; 4.118, Diagnostic 
Code 7806 (2009).

2.	The criteria for a higher rating than 10 percent for 
pseudofolliculitis barbae since August 31, 2006 are not met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 
4.10, 4.27; 4.118, Diagnostic Code 7806 (2009).

3.	The criteria for a higher rating than 20 percent for a 
lumbar back disorder are not met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71; 4.71a, Diagnostic Code 5237 (2009).

4.	The criteria for a higher rating than 10 percent for a 
disorder characterized as impaired sensation in the left 
lower extremity/radiculopathy are not met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 
4.124a, Diagnostic Code 8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2008), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). The Board notes that a regulatory 
amendment effective for claims pending as of or filed after 
May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. 73 Fed. Reg. 23,353-56 
(Apr. 30, 2008), to be codified later at 38 CFR 3.159(b)(1).

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.
Through VCAA notice correspondence dated between October 2002 
and May 2008, the RO notified the Veteran as to each element 
of satisfactory notice set forth under the Pelegrini II 
decision pertaining to the claims on appeal. The August 2003 
and October 2004 Statements of the Case (SOCs) explained the 
general criteria to establish a claim for an increased 
disability rating for the service-connected disabilities 
under consideration. The VCAA notice further indicated the 
joint obligation between VA and the Veteran to obtain 
pertinent evidence and information, stating that VA would 
undertake reasonable measures to assist in obtaining further 
VA medical records, private treatment records and other 
Federal records. See Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002). 

Under Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
Court established a heightened notice obligation under the 
VCAA to a claimant attempting to establish entitlement to an 
increased rating for a service-connected disability. The 
Vazquez decision requires that VA notify the claimant that to 
substantiate a claim for increased rating the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life. Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant. Additionally, the 
claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life. 

The Veteran has received May 2008 correspondence which 
contained the specific notice information prescribed in the 
Vazquez-Flores decision. 

The relevant notice information must have been timely sent. 
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim.              
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In 
this instance, the initial VCAA notice sent in October 2002 
comported with this standard, as it preceded issuance of the 
rating decisions on appeal. However, the Veteran has had an 
opportunity to respond to the relevant VCAA correspondence in 
advance of the most recent May 2009 Supplemental SOC (SSOC) 
readjudicating his claims. During this timeframe the Veteran 
underwent VA examinations and VA outpatient treatment that 
provided findings essential to the determination upon his 
claims. There is no indication of any further available 
information or evidence that must be associated with the 
record. The Veteran has therefore had the full opportunity to 
participate in the adjudication of the claims. See Mayfield 
v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 
F.3d 1317 (Fed. Cir. 2007).

The RO/AMC has taken appropriate action to comply with the 
duty to assist the Veteran through obtaining records of VA 
outpatient treatment. The Veteran has also undergone several 
VA examinations. See 38 C.F.R. § 4.1 (for purpose of 
application of the rating schedule accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition). The Veteran has provided copies of private 
treatment records from a neurologist and a physiatrist. He 
has not at any point requested to appear at a hearing in 
support of his appeal. The record as it stands includes 
sufficient competent evidence to decide the claims. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, no further 
action is necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims on the merits. 

Analyses of the Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 
C.F.R.             § 4.1 (2009). Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. Generally,          the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability. 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes 
in severity, it is necessary to consider the complete medical 
history of the Veteran's disability. Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991). Where an increase in the level 
of a service-connected disability is at issue, the primary 
concern is the present level of disability. Francisco v. 
Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a musculoskeletal disability based upon a 
range of motion, consideration is given to the degree of any 
additional limitation upon motion due to functional loss. 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This 
includes the analysis of additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated involving such factors as painful motion, 
weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms "flare up," 
such as during prolonged use, and assuming these factors are 
not already contemplated in the governing rating criteria. 
Id. See also 38 C.F.R.          §§ 4.40, 4.45 and 4.59.



Pseudofolliculitis Barbae

The Veteran's pseudofolliculitis barbae has met the objective 
requirements for a   10 percent rating from October 21, 2002 
to August 30, 2006, and thus a 10 percent evaluation is being 
granted for that time period. The criteria for a higher 
rating since August 31, 2006 have not been met. This 
represents a partial grant of the benefits sought on appeal. 

The RO has evaluated the Veteran's pseudofolliculitis barbae 
as 10 percent disabling, effective August 31, 2006, under the 
rating schedule by analogy to 38 C.F.R. § 4.118, Diagnostic 
Code 7806, for dermatitis or eczema. See 38 C.F.R. § 4.27 
(permitting application of an analogous diagnostic code where 
an unlisted disease, injury, or residual condition is 
encountered).

Under the applicable version of Diagnostic Code 7806 
pertaining to dermatitis or eczema, where less than 5 percent 
of the entire body or exposed body areas are affected, and no 
more than topical therapy is required during the past 12-
month period, a 0 percent (i.e., noncompensable) rating is 
assigned. In order for a 10 percent rating to be assigned, 
the evidence must show that at least 5 percent, but less than 
20 percent, of the entire body or the exposed areas are 
affected, or it must show that intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs are 
required for a total duration of less than six weeks during 
the past 12-month period. Where 20 to 40 percent of the 
entire body or exposed areas are affected, or systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of six weeks or more, 
but not constantly, during the past 12-month period, a 30 
percent rating is assigned. Where more than 40 percent of the 
entire body or exposed areas are affected or constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required during the past 
12-month period, a 60 percent rating is warranted. 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2009). 
 
A note to the revised rating criteria provides that 
dermatitis or eczema may also be rated as disfigurement of 
the head, face, or neck, (Diagnostic Code 7800) or scars 
(Diagnostic Code 7801-7805) depending upon the predominant 
disability, where appropriate under the circumstances of that 
case. Id. 

Under the rating criteria for evaluating scars, in pertinent 
part, Diagnostic Code 7800 pertains to disfiguring scars to 
the head, face or neck. This diagnostic code provides that a 
10 percent rating is warranted where there is one 
characteristic of disfigurement. A 30 percent rating is 
warranted for disfigurement of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes, ears, cheeks, or lips), or with 2 or 3 
characteristics of disfigurement. A 50 percent rating is 
assigned for visible or palpable tissue loss and either gross 
distortion or asymmetry of 2 features or paired sets of 
features, or with 4 or 5 characteristics of disfigurement. 
The characteristics of disfigurement for purposes of 
evaluation under the above criteria, consist of: scar of 5 or 
more inches in length, scar of at least one-quarter inch 
wide, surface contour of the scar is elevated or depressed, 
scar adherent to underlying tissue, skin hypo or 
hyperpigmented in an area exceeding six square inches, 
abnormal skin texture in an area exceeding six square inches, 
underlying soft tissue missing in an area exceeding six 
inches square, or indurate and inflexible skin in area 
exceeding six inches square. 

A scar that is superficial and unstable warrants the 
assignment of a maximum 10 percent rating. 38 C.F.R. § 4.118, 
DC 7803 (effective August 30, 2002). Note 1 to DC 7803 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar. 
Note 2 to DC 7803 provides that a superficial scar is one not 
associated with underlying soft tissue damage. 
 
A scar that is superficial and painful on examination 
warrants the assignment of a 10 percent rating. 38 C.F.R. § 
4.118, DC 7804 (effective August 30, 2002). Note 1 to DC 7804 
provides that a superficial scar is one not associated with 
underlying soft tissue damage. 
 
38 C.F.R. § 4.118, DC 7805 provides that other scars (not 
covered in DC 7800 through 7804) are to be rated on the basis 
of limitation of function of the affected part.

The reports of VA clinical records show that on a September 
2004 dermatology consultation for pseudofolliculitis barbae 
that the Veteran stated he used a depilatory on his face with 
good results. Objectively, there were a few follicular bases 
papules and acne scarring on the face. The dermatologist 
recommended continuation of the existing course of treatment. 
On another consultation in December 2004 the Veteran reported 
that his symptoms were well-controlled with a depilatory 
powder. There was no obvious evidence of pseudofolliculitis. 
There were pitting acne scars on the face. The assessment was 
a history of pseudofolliculitis, controlled.

The Veteran underwent a VA dermatological examination in 
September 2004 on which he described having 
pseudofolliculitis barbae since service that was intermittent 
in nature. At times most of his face would break out, and on 
these occasions he would grow his beard out for four weeks 
and start using a depilatory cream again. He had been unable 
to use a razor to shave due to severe outbreaks.  He also had 
acne and noted that some areas had been injected. Treatments 
consisted of depilatory powder for shaving purposes, 
prescription soap with salicylic acid, benzoyl peroxide 
lotion, Retin-A cream, sunscreen, and another topical 
medication not identified. The Veteran denied any systemic 
symptoms such as fever and chills. He was able to do 
activities of daily living and to work. His skin condition 
was not considered to interfere with his ability to do his 
job. Physical examination revealed that approximately 50 
percent of the exposed areas were affected with either 
lesions or spotting, and approximately 18 percent of the 
entire body (all of the face and the upper chest were 
affected). The face was notable for the presence of a few 
deep and superficial cystic lesions on the forehead. No 
active lesions were present in the beard area. All of the 
cheeks and a part of the forehead had some pitted scars as 
well as an area with mottled hyperpigmentation. The diagnoses 
were acne and pseudofolliculitis barbae. The examiner stated 
there was no disfigurement.               No photos were 
taken, and no tests were deemed necessary.

On re-examination in September 2006, the Veteran described 
having a constant course of pseudofolliculitis barbae with 
the symptom of pruritus. Skin disease treatment consisted of 
peroxide, rubbing alcohol, Retin-A, and sunscreen. These 
treatment measures were all topical. The Veteran did not use 
a form of corticosteroid or an immunosuppressive. The VA 
examiner estimated that the percentage of exposed areas 
affected (head, face, neck and hands) was greater than             
5 percent but less than 20 percent. The estimated percentage 
of total body area affected was less than 5 percent. Other 
significant findings were that involving the neck line there 
were multiple peri-follicular hyperpigmented papules and 
atrophic pits, consistent with scarring of the sebaceous 
unit. There was no disfigurement. The diagnosis was 
pseudofolliculitis barbae. The examiner found no significant 
effects on the Veteran's activities of daily living and 
occupation. 

The Board in April 2008 remanded the instant claim in part 
for another VA dermatological examination, in order to 
resolve contradictory estimates of the extent of skin surface 
area affected by pseudofolliculitis barbae. 

The report of a June 2008 examination by the same 
dermatologist as conducted the last evaluation, observed that 
the Veteran continued to use rubbing alcohol and a depilatory 
cream for treatment purposes. He did not use a form of 
corticosteroid or an immunosuppressive medication. According 
to the VA examiner, the percentage of exposed areas affected 
(head, face, neck and hands) was greater than 5 percent but 
less than 20 percent, and the percentage of total body area 
affected was less than 5 percent. The examiner again 
determined that involving the neck line there were multiple 
peri-follicular hyperpigmented papules and atrophic pits, 
consistent with scarring of the sebaceous unit. There was no 
disfigurement.

According to review of the preceding, a 10 percent disability 
evaluation should be assigned for the Veteran's 
pseudofolliculitis barbae from the October 21, 2002 date of 
claim for an increased rating up until August 31, 2006, but a 
higher rating is not warranted at any point during pendency 
of this claim. The medical evidence in its entirety 
substantiates that throughout the time period under review, 
the Veteran has had between 5 and 20 percent of the entire 
body or the exposed area of the skin surface affected by 
dermatological lesions from pseudofolliculitis barbae. An 
initial September 2004 VA examination placed the estimate at 
50 percent of the exposed area of the skin surface, and 18 
percent of the entire body. However, subsequent examinations 
estimated involvement of 5 to 20 percent of the exposed area 
of the skin surface, and less than 5 percent of the entire 
body. This included a June 2008 examination intended to 
confirm accurate findings. A comprehensive view of VA 
examination and outpatient treatment history supports the 
revised lower estimates of affected skin surface area. See 38 
C.F.R. § 4.2 ("It is the responsibility of the rating 
specialist to interpret reports of examination in the light 
of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability 
present."). See also, Ardison v. Brown, 6 Vet. App. 405, 407 
(1994). These estimates correspond to an increased rating of 
10 percent between October 21, 2002 and August 30, 2006. A 
higher evaluation is not warranted during the relevant 
timeframe based upon consideration of the level of skin 
surface area affected by the service-connected dermatological 
disorder. 

The Board has considered other applicable rating provisions, 
however, there is no indication under the criteria for 
dermatitis or eczema that the Veteran has used systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs at any point. A higher rating would not be warranted 
under the provisions for the evaluation of service-connected 
scars. While Diagnostic Code 7800 applies to scars to the 
head, face, or neck, the next higher 30 percent rating under 
that rating criteria requires evidence of either palpable 
tissue loss with gross distortion or asymmetry, which is not 
shown, or 2 or 3 characteristics of disfigurement. There is 
at most arguably only one characteristic that would meet the 
definition of disfigurement, based upon skin hyperpigmented 
in area close to or exceeding six square inches. The 
remaining provisions for rating scars would not support a 
higher evaluation, including under Diagnostic Code 7805 
absent signs of compensable limitation of function associated 
with service-connected disability. 

Thus, under the VA rating schedule the Board will assign a 10 
percent rating for pseudofolliculitis barbae from October 21, 
2002 to August 30, 2006, and the current assigned 10 percent 
evaluation since then will remain in effect.





Lumbar Back Disorder

The objective signs and manifestations of a lumbar spine 
disorder were consistent with no more than a 10 percent 
rating prior to August 31, 2006. Since then,              the 
degree of limitation of motion of the lumbar spine has 
warranted an increase in rating to 20 percent.

Lumbar strain has been evaluated at the 20 percent level, 
since October 21, 2002, under 38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2009) for lumbosacral strain. During pendency of 
the claim for increase, an August 2006 VA orthopedic 
examination determined that the Veteran also had lumbar disc 
disease incidental to his low back pathology. Thus, 
application of the rating criteria for Intervertebral Disc 
Syndrome is also warranted. 

The Veteran filed his claim for increased rating for a back 
disorder on October 21, 2002.

Effective September 26, 2003, VA revised the criteria for 
evaluating musculoskeletal disabilities of the spine, to 
include pertaining to Intervertebral Disc Syndrome. 68 Fed. 
Reg. 51,454 (Aug. 27, 2003). At this time, the applicable 
diagnostic code for IVDS was renumbered from 5293, to 5243. 
See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009). 
 
The Veteran's disorder of the lumbar spine must therefore be 
evaluated under both the former and revised criteria, though 
the revised criteria may not be applied at any point prior to 
the effective date of the change. See 38 U.S.A. § 5110(g) 
(West 2002 & Supp. 2009); VAOPGCPREC 3-2000 (Apr. 10, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003).

38 C.F.R. § 4.71a, Diagnostic Code 5292, as in effect prior 
to September 26, 2003, pertained to limitation of motion of 
the lumbar spine. A 10 percent rating was warranted for 
slight limitation of motion; a 20 percent rating for moderate 
limitation of motion; and a maximum 40 percent rating for a 
severe limitation of motion. 
The terms "moderate" and "severe" among other components 
of the rating criteria are not expressly defined in the 
rating schedule. Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just." 38 C.F.R. § 4.6. 
 
Diagnostic Code 5295 for lumbosacral strain provided for a 10 
percent rating for lumbosacral strain with characteristic 
pain on motion. A 20 percent rating was assigned for 
lumbosacral strain with muscle spasm on extreme forward 
bending, with unilateral loss of lateral spine motion in a 
standing position. A 40 percent rating required severe 
lumbosacral strain that included listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint spaces, or with some of these 
characteristics with abnormal mobility on forced motion. 

Since the September 26, 2003 regulatory revision, lumbosacral 
strain is to be evaluated in accordance with VA's General 
Rating Formula for Diseases and Injuries of the Spine. 

This rating formula provides for the assignment of a 10 
percent rating when there is forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent of more of the height.  

A 20 percent rating is for assignment upon a showing of 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or a combined range of motion not greater 
than 120 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  
 

A 30 percent rating is for assignment for forward flexion of 
the cervical spine of 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine. A 40 percent rating 
is warranted for forward flexion of the thoracolumbar spine 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  

A 50 percent evaluation requires unfavorable ankylosis of the 
entire thoracolumbar spine, and a 100 percent rating may be 
assigned due to unfavorable ankylosis of the entire spine. 
Under notes to the rating formula:

Note (1) Any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be separately evaluated under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees, and left and right lateral 
rotation are 0 to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees. The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of         the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note (2). Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. 
 
Note (4): Round each range of motion measurement to the 
nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition         in which the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment in neutral position 
(0 degrees) always represents favorable ankylosis. 

For the thoracolumbar spine, normal range of motion is 
defined as flexion from 0 to 30 degrees; extension from 0 to 
90 degrees; lateral flexion to 30 degrees in either 
direction; and rotation to 30 degrees in either direction. 
See 38 C.F.R. § 4.71a,  Plate V. 

Normal range of motion for the cervical spine consists of 
forward flexion from 0 to 45 degrees; extension from 0 to 45 
degrees; lateral flexion to 45 degrees in either direction; 
and lateral rotation to 180 degrees in either direction. See 
38 C.F.R. § 4.71a,  Plate V.

Also potentially applicable in this case is the rating 
criteria for Intervertebral Disc Syndrome. The rating 
criteria for IVDS in effect from September 23, 2002 to 
September 26, 2003, 38 C.F.R. § 4.71a, Diagnostic Code 5293 
provided for two methods of rating this disorder. First, IVDS 
could be rated by combining separate ratings for chronic 
neurologic and orthopedic manifestations. A rating was also 
assignable based on the total duration of incapacitating 
episodes as follows: If there are incapacitating episodes 
having a total duration of at least 1 week but less than 2 
weeks, a 10 percent rating is warranted; if at least 2 weeks 
but less than 4 weeks, a 20 percent rating; if at least 4 
weeks but less than 6 weeks, a 40 percent rating is 
warranted; and where there are incapacitating episodes with a 
total duration of at least 6 weeks during the past 12 months, 
the assignment of a maximum 60 percent rating is warranted. 
Note (1) to the rating criteria provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician. 

The September 26, 2003 version of the rating criteria 
includes the same language from the previously revised 
regulation for rating IVDS under the General Rating Formula 
for Diseases and Injuries of the Spine or otherwise based 
upon the frequency and severity of its incapacitating 
episodes, whichever method results in the higher evaluation 
when all disabilities are combined. 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2009).

Reports of VA clinical evaluation indicate in November 2002 
the Veteran during a general medical consultation reported 
having had low back pain for the last year and a half, for 
which he took prescription pain relief medication. A December 
2002 arthritis outpatient report noted the Veteran 
demonstrated normal kyphosis of the lumbar spine, with leg 
raising 30 degrees actively, 70 degrees passively. An MRI of 
the lumbar spine showed spondylitic changes involving L4-5 
and L5-S1, including mild to moderate neural foramina 
stenosis at L5-S1 with possible involvement of the left L5 
exiting nerve root. The impression was low back syndrome, 
mild discogenic disease. 

On a January 2003 VA Compensation and Pension examination by 
an orthopedist, the Veteran reported back and neck pain, 
especially in the mornings, with the lower back worse than 
the neck. Examination of the back showed no reflex or motor 
deficits. There was decreased sensation on the left lower 
extremity in the L5-S1 root distribution of 4/5 quality. 
There was no weakness. There was positive straight leg 
raising test on the right. The spine was straight and the 
pelvis was level.                  The Veteran stood with his 
lower back slightly flexed at the hips. The presence of 
excessive work or stressing of the back would cause the 
Veteran pain. The diagnosis was degenerative disc disease, 
lumbar spine. The examiner observed that the Veteran was able 
to carry out the activities of daily living. 

The report of a February 2003 arthritis evaluation indicated 
normal range of motion of the back, and normal strength and 
reflexes. April 2003 x-rays of the lumbosacral spine show on 
an initial study a negative examination of the lumbar spine. 
A second x-ray study was completed with views of the lumbar 
spine obtained in flexion and extension. This showed 
significant limitation of the range of motion, otherwise 
negative examination of the lumbar spine. A June 2004 VA 
treatment record reflects the report of a flare-up of low 
back pain due to physical activity assisting a friend with a 
work-related task. The Veteran described pain burning and 
shooting radiating down both legs followed by numbness. The 
impression from an x-ray study was of an essentially normal 
lumbar spine, with minimal hypertrophic changes of the 
vertebral bodies. On a February 2005 orthopedic consultation,               
the Veteran described an increasing intensity of chronic low 
back pain. Objectively, the Veteran walked with a cane 
leaning towards the left side. Range of motion findings were 
of forward flexion to 90 degrees, and pain on minimal 
extension. Reflexes were generally intact and symmetrical. 
There was point tenderness at the left suprascapular region, 
and tenderness to palpation of the lumbosacral spine 
paraspinal area nonradiating. The assessment was chronic low 
back pain of multiple etiologies; L5-S1 broad base disc 
bulge; and low lumbar facet arthropy. 

On an August 2006 VA orthopedic examination the Veteran 
described intermittent low back pain which was precipitated 
by prolonged standing, walking, sitting and cold weather. The 
pain radiated to the lateral aspect of the thigh and leg as 
well as to the left big toe with numbness. The Veteran 
sometimes wore a back brace. The pain did not interfere with 
activities of daily living. There were no incapacitating 
episodes over the previous year. Physical examination 
indicated that the lumbosacral spine showed no tilt. There 
was mild tenderness over the lumbosacral spine area. Range of 
motion consisted of flexion to 60 degrees, with pain 
beginning at 20 degrees; extension to 20 degrees, with pain 
at 10 degrees; lateral flexion and lateral rotation 20 
degrees in each direction. Repetitive motion did not produce 
additional limitation of motion due to pain, weakness, 
fatigue, lack of endurance or incoordination. Straight leg 
raising was 30 degrees bilaterally with positive Laseauge's 
sign. The relevant diagnosis was midline disc herniation with 
stenosis of the neural foramina bilaterally, lumbar spine. 

In view of the above, the competent evidence continues to 
support the assignment of the existing 10 percent rating for 
a lumbar spine disorder. Under the criteria premised upon 
orthopedic disability, the former criteria requires evidence 
of moderate limitation upon motion to obtain a 20 percent 
evaluation; or in the alternative if based on lumbosacral 
strain, evidence of muscle spasm on extreme forward bending, 
with unilateral loss of lateral spine motion in a standing 
position. This criteria applies both before and following the 
September 26, 2003 regulatory change. VAOPGCPREC 7-2003 (Nov. 
19, 2003). The revised criteria for the time period post-
September 26, 2003 requires forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees for a 20 percent evaluation; or combined 
range of motion no more than 120 degrees; or muscle spasm or 
guarding with associated manifestations of severe impairment. 

Pertinent to evaluation of limitation of motion, there is 
minimal indication of substantial symptomatology. An April 
2003 x-ray study did appear to show such limitation in the 
motions of flexion and extension of the spine. However, in 
February 2005 actual range of motion testing showed an 
essentially full amount of capability for forward flexion to 
90 degrees. Hence, under either former or revised criteria a 
higher evaluation sought cannot be premised upon limitation 
of motion. There also were generally no compensable signs or 
symptoms of lumbosacral strain under the applicable rating 
provisions. The x-ray studies consistently showed normal 
kyphosis of the lumbar spine, with at most minimal 
hypertrophic changes. Nor was the diagnosis of a back spasm 
provided at any point. As indicated, limitation of motion did 
not preclude forward bending, nor was there any sign of an 
abnormal gait. 

Given that the report of an August 2006 VA examination 
provides that forward flexion of the lumbosacral spine was 
limited to 60 degrees, this also continues to warrant the 
assignment of a 20 percent evaluation. 38 C.F.R. § 4.71a, 
Diagnostic Code 5237. The Board has considered that on this 
evaluation there was onset of pain at 20 degrees which if it 
were indicative of actual full capacity for motion would be 
determinative of a higher degree of disability under the 
revised rating criteria. However, the review of the record 
overall indicates that just one year previously the Veteran 
had fully normal range of forward flexion to 90 degrees. See 
again, 38 C.F.R. § 4.2. Moreover, the August 2006 VA examiner 
further stated that repetitive motion testing did not produce 
additional limitation of motion due to pain, weakness, 
fatigue, lack of endurance or incoordination. A reasonable 
interpretation of the complete medical evidence at this point 
suggests a level of forward flexion at or near 60 degrees, 
notwithstanding consideration of the potential for functional 
loss due to pain and other factors. Deluca v. Brown, supra. 
See also 38 C.F.R. § 4.45, 4.59. 

There is also no evidentiary basis to assign a higher rating 
under the criteria for IVDS. While the Veteran had disc 
involvement, there was no indication or suggestion of any 
incapacitating episodes. Those physicians who evaluated his 
disc disease described this manifestation of the service-
connected back disability as mild in degree. 

Hence, a 20 percent rating remains warranted for a lumbar 
spine disorder under all applicable components of the rating 
schedule. 

Left Lower Extremity Radiculopathy

The competent evidence demonstrates that left lower extremity 
radiculopathy associated with a lumbar spine disability 
corresponds to the existing assigned rating.   This claim on 
appeal is therefore being denied.

Left lower extremity radiculopathy has been evaluated at 10 
percent, under 38 C.F.R. § 4.124a, Diagnostic Code 8520, for 
mild incomplete paralysis of the sciatic nerve, effective 
from October 21, 2002. 

Generally, neurological disorders are ordinarily to be rated 
in proportion to the impairment of motor, sensory or mental 
function. In rating peripheral nerve injuries and their 
residuals, attention should be given to the site and 
character of the injury, and the relative impairment in motor 
function, trophic changes, or sensory disturbances. 38 C.F.R. 
§ 4.120. 
 
A note to 38 C.F.R. § 4.124a states that the term 
"incomplete paralysis" where involving peripheral nerve 
injuries, indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration. Also, when 
peripheral nerve involvement is wholly sensory, the rating 
should be for the mild or, at most, the moderate degree. 
 
The provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8520 
pertain to impairment involving the sciatic nerve. Under that 
diagnostic code, a maximum 80 percent evaluation is 
assignable for complete paralysis to this nerve group, where 
the foot dangles and drops, no active movement is possible of 
muscles below the knee, and flexion of the knee is weakened 
or (very rarely) lost). Further evaluations may be assigned 
for incomplete paralysis of this nerve group, when severe in 
degree, with marked muscular atrophy, warranting a 60 percent 
rating; moderately severe, warranting a 40 percent rating; 
moderate, a 20 percent rating; and mild, a 10 percent rating. 

VA treatment records in November 2002 following a lumbar 
spine CT scan indicate the presence of radiculopathy. A March 
2003 neurosurgical consultation indicated motor strength of 
the left lower extremity was 5/5. Reflexes were 2+ patellar 
and 1+ ankle. Sensation was intact to light touch, pinprick, 
and proprioception. An electromyography (EMG) study done a 
private facility the previous year showed left L5-S1 
radiculopathy. A May 2003 VA EMG study confirmed the presence 
of irritation of the left S1 nerve root. 

An August 2006 VA orthopedic examination for back and knee 
disorders reflects in part that neurological examination 
showed decreased sensation over the left lateral thigh, leg 
and big toe. Muscle strength was 5/5. There were diminished 
knee and ankle jerks bilaterally. 

Based on these findings, there is continued indication of at 
most a mild level of impairment associated with left lower 
extremity radiculopathy. Preliminary indication from VA 
outpatient records is that motor strength and reflexes were 
normal, and sensation was intact in all areas measured. While 
there was confirmation by EMG study in May 2003 that 
radiculopathy existed along the left S1 nerve distribution, 
the actual objective symptomatology at that time appeared 
relatively limited. There was no indication of quantifiable 
impairment. See 38 C.F.R. § 4.1 (the assigned disability 
ratings correspond to average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations). The August 2006 VA 
Compensation and Pension examination revealed that there was 
decreased sensation and diminished reflexes on the left side. 
This notwithstanding, muscle strength remained at the level 
of 5/5. There is no indication otherwise that the degree of 
impairment associated with left lower extremity radiculopathy 
was more than mild in degree, in particular since as 
indicated previously, several evaluating physicians 
characterized the severity of disc disease in itself as mild. 
The Veteran also does not demonstrate any characteristic 
symptoms of sciatic nerve involvement denoted at 38 C.F.R. § 
4.124a, Diagnostic Code 8520, including at a degree of 
severity lower than that necessarily contemplated by complete 
paralysis of the affected nerve. The current record therefore 
supports the assignment of the existing 10 percent disability 
evaluation.  

Conclusion

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this 
case, the Veteran          has not shown that his service-
connected pseudofolliculitis barbae, or lumbar spine disorder 
with left lower extremity radiculopathy, have caused him 
marked interference with employment, meaning above and beyond 
that contemplated by  his current schedular ratings. He is 
currently employed on a full-time basis.                  The 
Veteran's service-connected disorders also have not 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular schedular standards. In the absence of the evidence 
of such factors, the Board is not required to remand this 
case to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claims on appeal 
for an increased rating for a lumbar spine disorder and 
associated left lower extremity radiculopathy.         The 
Board is granting an increased rating for pseudofolliculitis 
barbae of 10 percent prior to August 31, 2006, and denying a 
higher rating since then. To the extent any higher level of 
compensation is sought, the preponderance of the evidence is 
unfavorable on these claims, and hence the benefit-of-the-
doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).


ORDER

A 10 percent rating for pseudofolliculitis barbae from 
October 21, 2002 to August 30, 2006 is granted, subject to 
the law and regulations governing the payment of VA 
compensation benefits. 

A higher rating than 10 percent for pseudofolliculitis barbae 
since August 31, 2006 is denied.

An increased evaluation for a lumbar back disorder, currently 
rated as 20 percent disabling, is denied.

An increased evaluation for a disorder characterized as 
impaired sensation in             the left lower 
extremity/radiculopathy, currently rated as 10 percent 
disabling,           is denied. 




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


